Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the word "LIBRALIAN" should be d.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1 and 2 reference a design optimization unit which optimizes a design of the predetermined product based on one or more pieces of the design information.  Applicant has not provided the necessary steps, process, or algorithm needed to define this optimization process.  For example, Specification, at [0039], explains the optimization process as “consideration is given to any reference information which is stored and managed in the server 1 and which ranges from the development of the product to its sale”, “as the optimization processing, among the pieces of design information, one or more pieces of design information which are optimal for the manufacturing of the product A”, and “as the optimization processing, the selection of the user U who makes a design for the product A and the selection of the WO 2018/236285 PCT/SG2017/05031322user U who allocates parts of the design.”  Examiner questions what information is considered to be optimal and how is the selection of user U performed to determine the most optimal part provider.  Applicant has not provided a roadmap for one ordinarily skilled in the art to follow in order to select the most optimal design or part supplier.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim limitation "a design optimization unit which optimizes a design” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner questions what information is considered to be optimal and how is the selection of user U performed to determine the most optimal part provider.  See Specification, at [0039.]  Applicant has not provided a roadmap for one ordinarily skilled in the art to follow in order to select the most optimal design or part supplier. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a device, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite a process to manufacture a device in a collaborative manner, which relates to the economy and commerce, and is therefore a fundamental economic practice or principle.  This is 
Claim 1 and 2 are parallel and recite the abstract idea by the elements of:
manufacturing a predetermined product based on a plurality of pieces of information provided by a plurality of participants;
receiv[ing], from a need provider who desires to manufacture the predetermined product, as need information, information indicating that there is a need for a development of the predetermined product;
disclos[ing] the need information and, receiv[ing], as design information, respective information for designing the predetermined product that is provided from each of a predetermined one or more participants among the participants;
optimiz[ing] a design of the predetermined product based on one or more pieces of the design information;
receiv[ing] information on each of a plurality of components of the predetermined product manufactured based on details of the optimized design by each of a predetermined one or more participants among the participants; 
control[ing] progress of a flow of processing; and,
acquiring and providing feedback information to the need provider so as to receive an evaluation by the need provider.
These claims describe the actions inherent in the manufacturing of a device in a collaborative manner. Hence, they illustrate the abstract ideas described above.

an information processing device which performs support processing;
a need reception unit;
a design information reception unit;
a design optimization unit;
a component information reception unit;
a flow progress control unit; and,
 a feedback information acquisition unit.
These additional elements simply instruct one to practice the abstract idea of manufacturing a device utilizing devices and units to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f)(2). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f)(2). The rationale set Step 2A, Prong 2, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nick (US 6,003,012), hereinafter, Nick.
Regarding claims 1 and 2, Nick discloses an information processing device that performs support processing when discussing the “configuration program module” in a computer system, at [Column 19, Lines 46 - 47 and Figures 10 – 12.]  As indicated in Figure 10, this module represents a process flow from customer specification (user order) to shipping, analogous to process support for manufacturing as indicated in the present application.
Nick further discloses a need reception unit which receives, from a need provider who desires to manufacture the predetermined product, when describing management conducting “customer interviews to obtain information on the customers' actual needs that should be satisfied by the product. Next, in step 102, the results of the management review and customer interviews are used to identify and understand the actual needs of individual customers beyond what the customers indicate in the product specifications from the customers, and this identification and understanding of the actual needs of actual needs of groupings of customers.”  See [Column 6, lines 50 – 59.]  This concept matches the needs function of the instant application as indicated in the Specification, at [0038], identifying specific details of need information.  
Nick also discloses a design information reception unit and design optimization unit when further detailing specifications of products and the product line maturation.  See Column 6, Lines 55 – 65.  Nick discloses, “customers indicate the product specifications”, i.e., the design information, and “an inherent process of product evolution and gradual, incremental improvements.”  This evolution and improvement is analogous to optimization.  Noting that optimization in the instant application, at [0039], refers to the design details and any reference information of the product.  Further optimization occurs when “management revises the product specifications to more precisely correspond to the actual needs of the groupings of customers”, Column 7, Line 33; and “the existing product configurations, modules, components, and parts are evaluated in view of the revised specifications. This evaluation is done to determine whether some of the existing product configurations, modules, components, and parts are no longer needed, to determine whether to design entirely new product configurations, modules, components, and parts to better satisfy the customers' actual needs, and then to organize and rank the product configurations, modules, components, and parts on a scale of those that are most likely to be used to satisfy the customers' actual needs to those that are least likely to be used to satisfy the customers' actual needs”, Column 7, Lines 36 – 47.]  
Nick also discloses a component information reception unit which receives information on each of a plurality of components when further explaining management components, and parts that in various combinations satisfy a majority (typically about 80%) of the customer needs.  See [Column 7, Line 49 – 52]; and “management standardizes and streamlines a process of ordering and manufacturing standard designs using the standard configurations, modules, components, and parts. In other words, a first step in order taking and processing is to determine whether or not the desired product specifications can be met using any of the standard configurations, modules, components, and parts.  See [Column 7, Lines 57 – 60.]  See also Figure 1, showing product configurations and components.  
Nick further discloses a flow progress control unit when introducing the configuration program module, at [Column19, Line 46] that represents a process flow from customer specification (user order) to shipping, analogous to process support for manufacturing as indicated in the present application.  See also [Figure 10.]
Lastly, Nick discloses the feedback information acquisition unit and an evaluation reception unit when detailing how management “conducts an in-depth review of the product line, including a study of the product offerings, a study of the manner in which the product is manufactured and sold, and extensive customer interviews to obtain information on the customers' actual needs.”  See Column 6, Lines 47 – 51.]  These reviews “are used to identify and understand the actual needs of individual customers beyond what the customers indicate in the product specifications from the customers.”  See [Column 6, Lines 54 -56.]  “Moreover, information obtained from the customer interviews about the actual needs of each customer may not appear important to each customer, but when the information is compiled with similar information from the other .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abelow (US20070043632) describes a customer based product design module.  Afeyan (US20070282666) discloses a method and apparatus for evolutionary design.  Fonte (US20150055085) has a method and system to create products.  Hughes (US20120254043) discloses systems and methods for design development.  Kall (US20030149608) has a suite of configurable supply chain infrastructure modules for deploying collaborative e-manufacturing solutions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687